DETAILED ACTION
Election/Restrictions
Applicant's election, without traverse, of claims 1-12 in the “Response to Restriction Requirement” filed on 12/21/2020 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 13-20 and addition of claims 21-28 in “Claims” filed on 12/21/2020 with the same reply, have been entered by Examiner. 
	This office action consider claims 1-12 and 21-28 pending for prosecution. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 10, the instant claim recites limitations in view of the parent device claim 8, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein a pitch of the plurality of second type conductive bumps is greater than 20 um” (Claim 10, Lines 1-2; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “a wherein a pitch of the plurality of second type conductive bumps is greater than 20 um” (Claim 10, Lines 1-2) lacks proper antecedent basis. There is no recitation of a plurality of second type conductive bumps in either claim 10 or claim 8. Therefore, the limitation of “a wherein a pitch of the plurality of second type conductive bumps is greater than 20 um” (Claim 10, Lines 1-2) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (114; Fig 6; [0092]) = (element 114; Figure No. 6; Paragraph No. [0092]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-4, 7-10, 21-23, and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsherbini et al. (US 20190385977 A1; hereinafter Elsherbini).
Regarding claim 1, Elsherbini teaches semiconductor package structure (see the entire document, specifically Fig. 1A+; [0017+], and as cited below), comprising: 

    PNG
    media_image1.png
    697
    813
    media_image1.png
    Greyscale

a first carrier (114-2; Fig. 1A; [0024]) having a first surface (bottom surface of 114-2), the first surface (bottom surface of 114-2) comprising a first region (as depicted in Annotated Fig. 1A, above; hereinafter The First Region) and a second region (as depicted in Annotated Fig. 1A, above; hereinafter The Second Region); 
a second carrier (102; Fig. 1A; [0024]) having a second surface (top surface of 102) opposing the first surface (bottom surface of 114-2), the second surface (top surface of 102) comprising a third region (as depicted in Annotated Fig. 1A, above; hereinafter The Third Region) corresponding to the first region (The First Region) and a fourth region (as depicted in Annotated Fig. 1A, above; hereinafter The Fourth Region) corresponding to the second region (The Second Region); 
a plurality of first type conductive pillars (130-1; [0024, 0028, 0037-0038]) between the first region (The First Region) of the first surface (bottom surface of 114-2) and the third region (The Third Region) of the second surface (top surface of 102); and 
a plurality of second type conductive pillars ({150-1, 152}; [0024, 0028, 0036]) between the second region (The Second Region) of the first surface (bottom surface of 114-2) and the fourth region (The Fourth Region) of the second surface (top surface of 102); 
wherein a contact resistance of each of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) is lower than a contact resistance of each of the second type conductive pillars ({150-1, 152}; [0024, 0028, 0036]; comprising ternary tin/silver/copper; see [0027] of the “Specification” of the instant disclosure, where it states that a contact resistance of the first type conductive pillar 131 is smaller than a contact resistance of the second type conductive pillar 132 due to the absence of heterogeneous interface, and that the resistance of copper is lower than the resistance of solder; as layer 130-1 comprises of copper and layer 150-1, 152 comprises of ternary tin/silver/copper or tin/nickel/copper, it is construed that the contact resistance of 130-1 is lower than a contact resistance of 150-1, 152)
As, noted above, Elsherbini uses the same material under the same conditions. As a result, the same results are obtained. Therefore, a contact resistance of each of the first type conductive pillars is lower than a contact resistance of each of the second type conductive pillars.  
Regarding claim 2, Elsherbini teaches all of the features of claim 1. 
Elsherbini further teaches wherein each of the plurality of first type conductive pillars (130-1; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) comprises a copper-copper interface (see [0038]).  
Regarding claim 3, Elsherbini teaches all of the features of claim 2. 
Elsherbini further teaches wherein each of the plurality of second type conductive pillars ({150-1, 152}; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper) comprises a copper-solder interface.  
Regarding claim 4, Elsherbini teaches all of the features of claim 1. 
Elsherbini further teaches wherein a pitch of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]; a pitch between 5 microns and 100 microns) in the first region (The First Region) is smaller than a pitch of the second type conductive pillars ({150-1, 152}; [0024, 0028, 0036]; a pitch between 200 microns and 800 microns) in the second region (The Second Region).  
Regarding claim 7, Elsherbini teaches all of the features of claim 1. 
Elsherbini further teaches wherein the first carrier (114-2; Fig. 1A; [0024]) comprises a semiconductor die (114-2; Fig. 1A; [0024]), and the first region (The First Region) of the first surface (bottom surface of 114-2) is closer to a center than to an edge of the semiconductor die (114-2; as depicted in Fig. 1A).
Regarding claim 8, Elsherbini teaches semiconductor package structure (see the entire document, specifically Fig. 1A+; [0017+], and as cited below), comprising: 
a semiconductor die (114-1; Fig. 1A; [0024]) surface having a narrower pitch region (see [0028], region that comprises of DTD interconnects 130-1, where DTD interconnects 130-1 have a pitch between 5 microns and 100 microns) and a wider pitch region (see [0028], region that comprises of DTPS interconnects 150-1, where DTPS interconnects 150-1 have a pitch between 200 microns and 800 microns) adjacent to the narrower pitch region (see [0028], where DTD interconnects have pitch between 5 microns and 100 microns); 
a plurality of first type conductive pillars (130-1; [0024, 0028, 0037-0038]; a pitch between 5 microns and 100 microns) in the narrower pith region, each of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) having a copper-copper interface; and 
a plurality of second type conductive pillars ({122, 150-1, 146}; [0024, 0028, 0031, 0036]; where DTPS interconnects 150-1 have a pitch between 200 microns and 800 microns) in the wider pitch region, each of the second type conductive pillars (150-1; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper) having a copper-solder interface.  
Regarding claim 9, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein the copper-copper interface (130-1; as depicted in Fig. 1A; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) is at a level different from the copper-solder interface ({150-1, 152}; [0024, 0028, 0036]; comprising ternary tin/silver/copper).  
Regarding claim 10, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein a pitch of the plurality of second type conductive bumps (150-1; [0024, 0028, 0036]; a pitch between 200 microns and 800 microns; see section 1, above; 112(b) rejection) is greater than 20 um.  
Regarding claim 21, Elsherbini teaches all of the features of claim 1. 
Elsherbini further teaches wherein each of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) comprises a single conductive material, and each of the second type conductive pillars ({150-1, 152}; [0024, 0028, 0036]; comprising ternary tin/silver/copper) comprises at least two conductive materials.  
Regarding claim 22, Elsherbini teaches all of the features of claim 2. 
Elsherbini further teaches wherein the copper-copper interface (130-1; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) further comprises copper paste (see [0037] in view of [0036], where 130 includes an anisotropic conductive material, where an anisotropic conductive material includes a paste comprising of copper).  
Regarding claim 23, Elsherbini teaches all of the features of claim 3. 
Elsherbini further teaches wherein each of the plurality of second type conductive pillars ({150-1, 152}; [0024, 0028, 0036]) further comprises an adhesive layer between copper and solder ({150-1, 152}; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper; where nickel is an adhesive layer as specified in the [0028] of the “Specification” of the instant disclosure).  
Regarding claim 25, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein the copper-copper interface of each of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) further comprises copper paste (see [0037] in view of [0036], where 130 includes an anisotropic conductive material, where an anisotropic conductive material includes a paste comprising of copper). 	 
Regarding claim 26, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein the copper-copper interface (130-1; Fig. 1A; [0024, 0028, 0037-0038]; comprising a copper-to-copper interconnect) and the copper-solder interface ({150-1, 152}; Fig. 1A; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper) are at different elevations.  
Regarding claim 27, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein each of the second type conductive pillars ({122, 150-1, 146}; [0024, 0028, 0031, 0036]) comprises a first copper section (122; [0024, 0028, 0031, 0036]) proximal to the semiconductor die (114-1; Fig. 1A; [0024]) surface, a second copper section (146; [0024, 0028, 0031, 0036]) proximal to the copper-solder interface (150-1; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper), and a solder section (150-1; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper) between the first copper section (122; [0024, 0028, 0031, 0036]) and the second copper (146; [0024, 0028, 0031, 0036]) section.  
Regarding claim 28, Elsherbini teaches all of the features of claim 27. 
Elsherbini further teaches wherein each of the second type conductive pillars ({122, 150-1, 146}; [0024, 0028, 0031, 0036]) further comprises an adhesive section between the first copper section (122; [0024, 0028, 0031, 0036]) and the solder section (150-1; [0024, 0028, 0036]; comprising ternary tin/silver/copper or tin/nickel/copper; where nickel is an adhesive layer as specified in the [0028] of the “Specification” of the instant disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claims 5 are rejected under 35 U.S.C.103 as being unpatentable over Elsherbini et al. (US 20190385977 A1; hereinafter Elsherbini). 
Regarding claim 5, Elsherbini teaches all of the features of claim 4. 
Elsherbini further teaches wherein the pitch of the first type conductive pillars in the first region is smaller than 20 um (130-1; [0024, 0028, 0037-0038]; a pitch between 5 microns and 100 microns; where some of these value a pitch between 5 microns and 100 microns, specifically 5 microns to 19 micron, are within the claimed range; see MPEP § 2144.05.I).
4.	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Elsherbini et al. (US 20190385977 A1; hereinafter Elsherbini), in view of the following statement. 
Regarding claim 11, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein a distance between adjacent first type conductive pillar (130-1; [0024, 0028, 0037-0038]) and second type conductive pillar ({122, 150-1, 146}; [0024, 0028, 0031, 0036]) (see below for “is greater than a pitch of”) the plurality of first type conductive pillars (130-1; [0024, 0028, 0037-0038]).  
As noted above, Elsherbini does not expressly disclose “(wherein a distance between adjacent first type conductive pillar and second type conductive pillar) is greater than a pitch of (the plurality of first type conductive pillars)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars). Also, the Applicant has not shown that “wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0025] of the “Specification” of the instant disclosure merely states that “In some embodiments, a distance D between adjacent first type conductive pillar 131 and second type conductive pillar 132 is greater than a pitch of the plurality of first type conductive pillars 131”. Thus, the claimed “wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars”, the claimed limitation of “wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein a distance between adjacent first type conductive pillar and second type conductive pillar is greater than a pitch of the plurality of first type conductive pillars” is not patentable over Elsherbini.
5.	Claims 6, 12, and 24 are rejected under 35 U.S.C.103 as being unpatentable over Elsherbini et al. (US 20190385977 A1; hereinafter Elsherbini), in view of Bharath et al. (US 20200098621 A1; hereinafter Bharath). 
Regarding claim 6, Elsherbini teaches all of the features of claim 1. 
Elsherbini further teaches wherein a sidewall of each of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]) further comprises (see below for “a solder coating”).
As noted above, Elsherbini does not expressly disclose “(wherein a sidewall of each of the first type conductive pillars further comprises) a solder coating”. 
However, in the analogous art, Bharath teaches a microelectronic assembly may include a first die having a first surface and an opposing second surface ([Abstract]), wherein (Figs. 1A+; [0025+]) first and second conductive pillars 192-B1, 192-B2 are both surrounded by a magnetic material 194 (Figs. 1A, 1B; [0026]), where conductive pillars 192 comprise of copper ([0029]), magnetic material 194 comprises of solder materials such as tin ([0030] see also [0041]) and is formed using suitable techniques ([0055-0056, 0062]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into Elsherbini’s device , and thereby, modified Elsherbini’s (by Bharath) device will have wherein a sidewall of each of the first type conductive pillars (Elsherbini 130-1; Fig. 1A; [0024, 0028, 0037-0038]) further comprises a solder coating (in view of Bharath 194; Figs. 1a, 1B; [0030])
The ordinary artisan would have been motivated to modify Elsherbini in the manner set forth above, at least, because this inclusion provides a magnetic material that surrounds conductive pillars, where the magnetic material used may depend on the desired characteristics for a particular magnetic core inductors such as a magnetic material having lower permeability with a high saturation point may be used to create magnetic core inductors for integrated voltage regulators that supply heavier loads (Bharath [0030]).
Regarding claim 12, Elsherbini teaches all of the features of claim 8. 
Elsherbini further teaches wherein a sidewall of each of the first type conductive pillars (130-1; [0024, 0028, 0037-0038]) further comprises (see below for “a solder coating”).
As noted above, Elsherbini does not expressly disclose “(wherein a sidewall of each of the first type conductive pillars further comprises) a solder coating”. 
However, in the analogous art, Bharath teaches a microelectronic assembly may include a first die having a first surface and an opposing second surface ([Abstract]), wherein (Figs. 1A+; [0025+]) first and second conductive pillars 192-B1, 192-B2 are both surrounded by a magnetic material 194 (Figs. 1A, 1B; [0026]), where conductive pillars 192 comprise of copper ([0029]), magnetic material 194 comprises of solder materials such as tin ([0030] see also [0041]) and is formed using suitable techniques ([0055-0056, 0062]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into Elsherbini’s device , and thereby, modified Elsherbini’s (by Bharath) device will have wherein a sidewall of each of the first type conductive pillars (Elsherbini 130-1; Fig. 1A; [0024, 0028, 0037-0038]) further comprises a solder coating (in view of Bharath 194; Figs. 1a, 1B; [0030])
The ordinary artisan would have been motivated to modify Elsherbini in the manner set forth above, at least, because this inclusion provides a magnetic material that surrounds conductive pillars, where the magnetic material used may depend on the desired characteristics for a particular magnetic core inductors such as a magnetic material having lower permeability with a high saturation point may be used to create magnetic core inductors for integrated voltage regulators that supply heavier loads (Bharath [0030]).
Regarding claim 24, modified Elsherbini (by Bharath) teaches all of the features of claim 6. 
Modified Elsherbini (by Bharath) comprising an adhesive layer (in view of Bharath [0030, 0055-0056, 0062]) between the sidewall of each of the first type conductive pillars (Elsherbini 130-1; Fig. 1A; [0024, 0028, 0036-0038]) and the solder coating (in view of Bharath 194; Figs. 1A, 1B; [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898